Citation Nr: 1452077	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bladder cancer, metastasized prostate cancer, and metastasized cancer of the abdominal wall secondary to a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317 and ionizing radiation as a result of exposure to unknown chemicals including "dirty sand" and other environmental toxins while stationed in Iraq.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In August 2009, the Veteran participated in an informal conference with a Decision Review Officer (DRO); a copy of that Report is of record.  In March 2010, the Veteran testified at a Board hearing; the transcript is of record. 

This matter was remanded in December 2010 so that a VA examination could be scheduled.

In May 2012, the Board denied entitlement to bladder cancer, metastasized prostate cancer, and metastasized cancer of the abdominal wall.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an October 2012 Joint Motion for Remand (JMR I) and Court Order, the Board decision was remanded for compliance with instructions in the JMR. 

In February 2013, the Board remanded the case so that the RO could follow the protocol for claims based on exposure to ionizing radiation, develop the Veteran's theory of ingestion of Pyridostigmine Bromide (PB) pills, obtain personnel records and a dose estimate, and (if appropriate) refer the matter to the Under Secretary for benefits.

In a February 2014 decision, the Board again denied entitlement to bladder cancer, metastasized prostate cancer, and metastasized cancer of the abdominal wall.  The Veteran filed a timely appeal to the Court.  Per a July 2014 Joint Motion for Remand (JMR II) and August 2014 Court Order, the Board decision was remanded for compliance with instructions in the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary to comply with the JMR II instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Court is not complied with, the Board itself errs in failing to insure compliance.  Id.

The representative indicated that the Veteran is no longer pursuing the theory that his cancer "was incurred secondary to ingestion of Pyridostigmine Bromide (PB) pills and/or depleted uranium."  See JMR II at 1.  

The JMR II determined that the Board did not provide adequate reasons or bases for its February 2014 determination.  The parties agreed that remand was necessary so that the Board could address whether the Veteran's cancer is the result of exposure to environmental toxins (to include "dirty sand") while serving in the Persian Gulf.  The parties determined that this theory of service connection was raised by an abstract of a medical journal article that was of record.  The JMR II also determined that the Board must analyze whether the Veteran is entitled to another VA examiner opinion as to whether exposure to such toxins caused his cancer.

In September 2014, the Veteran's attorney submitted new evidence accompanied by a waiver of initial RO review.  The evidence includes a statement raising the alternate theories that the Veteran's cancer is (1) a qualifying chronic disability pursuant to 38 C.F.R. § 3.317 because it is a diagnosed illness without conclusive etiology, and/or (2) secondary to exposure to chemicals via smoke from oil well fires while serving in the Persian Gulf.  See September 2014 Correspondence.

The Veteran's DD 214 indicates that he served in the Persian Gulf area from 
August 1990 to April 1991.  He received the Southwest Asia Service Medal with two bronze service stars and was awarded the Combat Infantryman Badge (CIB).

As the record demonstrates that the Veteran served in Southwest Asia during the first Gulf War, it is conceded that he may have been exposed to environmental toxins such as "dirty sand" and oil well fire smoke.  

Service treatment records are silent for any complaints of or treatment for bladder or prostate problems, to include cancer.  

As noted in the JMR II, the record contains multiple medical professionals' opinions that suggest the Veteran's cancer may have resulted from environmental exposures.  

The RO obtained a VA examination and opinion in January 2011.  The examiner opined that it "is not at least as likely as not" that the Veteran's bladder cancer is caused by or related to exposure to depleted uranium.  As the JMR II points out, the examiner did not address the Veteran's newly raised contentions that his bladder cancer is a medically unexplained chronic multisymptom illness and/or related to his exposure to chemicals from burning oil wells and "dirty sand" during his service in the Persian Gulf.  Therefore, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the VA examiner who examined the Veteran in January 2011 in connection with his claim of service connection for bladder cancer, metastasized prostate cancer, and metastasized cancer of the abdominal wall secondary and obtain an addendum to his examination report that contains the following opinions:

(a) Is the Veteran's cancer a medically unexplained chronic multisymptom illness?  A medically unexplained chronic multisymptom illness is defined by regulation as a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; or (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  A medically unexplained chronic multisymptom illness includes a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317.

b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cancer is attributable to military service, to include his conceded exposure to environmental toxins such as "dirty sand" and oil well fire smoke during his service in the Persian Gulf?

In answering these questions, the examiner should address the November 2008, January 2009, and March 2009 opinions as well as any medical treatise evidence submitted by the Veteran.

(If the January 2011 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the questions posed above.)

A full and complete rationale for all opinions expressed must be provided.  If the physician deems it necessary, another physical examination should be scheduled.  If the physician determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

